Case 7:19-cv-02025-VB-JCM Document 129 Filed 09/24/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

VINCENT ESPOSITO, JULY 4 EVER

FIREWORKS, INC., and JULY 4 EVER CO.,

LTD,
Plaintiffs,

rot NM,

INFORMATION TECHNOLOGY CORP.,

FIREWORKS EXTRAVAGANZA, INC., J&J

COMPUTING, INC. (d/b/a Fireworks
Extravaganza), and JOHN SAGARIA,
Individually,

Defendants.

meme crm
ee craton vcneearem

USDC SDNY
DOCUMENT
ELECERONICALL& »
DOC #t:

DATE FILED: “afr 2¥ 20;

 

 

 

ORDER

19 CV 2025 (VB)

The Court conducted a telephone conference on September 23, 2020, attended by counsel

for all parties. Accordingly, it is HEREBY ORDERED:

1, Plaintiffs’ motion for a default judgment is DENIED for the reasons stated on the
record.
2. Defendants are ordered to file the proposed Answer to the Amended Complaint

(Doc. No. 122-10) as a standalone document on the docket.

3. The Clerk is ordered to vacate the Certificates of Default (Doc. Nos. 110, 111,

112, 113).

4, Plaintiffs’ motion for attorney’s fees, made on the record during the September

23, 2020, conference is DENIED.

5. The case remains referred to Magistrate Judge McCarthy for general pre-trial

management.
Case 7:19-cv-02025-VB-JCM Document 129 Filed 09/24/20 Page 2 of 2

6, A case management conference in this case is scheduled for December 17, 2020
at 11:00 a.m. before Judge Briccetti. Counsel shall attend this conference by
calling the following number and entering the access code when requested:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662

Access Code: 1703567

Dated: September 23, 2020
White Plains, NY

ORDERED:

 

Vincent L. Briccetti
United States District Judge
